216 F.3d 315 (3rd Cir. 2000)
GEORGE SEMERENKOv.CENDANT CORP.; WALTER A. FORBES; E. KIRK SHELTON;   COSMO CORIGLIANO; CHRISTOPHER K. MCLEOD; ERNST & YOUNG LLP; George   Semerenko, individually and on behalf of all others similarly situated. Appellant (D.C. Civil   No. 98-05384);P. SCHOENFELD ASSET MANAGEMENT LLC, on behalf of itself and all   others similarly situated, Appellantv.CENDANT CORP.; WALTER A. FORBES; E. KIRK  SHELTON; COSMO CORIGLIANO; CHRISTOPHER K. MCLEOD; ERNST & YOUNG LLP                          (D.C. Civil No. 98-04734)
Nos. 99-5355, No. 99-5356
UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
March 21, 2000, ArguedJune 16, 2000, Filed

1
NOTE: THIS OPINION HAS BEEN WITHDRAWN SEE AMENDED OPINION AT 223 F.3D 165.